Citation Nr: 1629501	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-09 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to December 1952.  He also had service in the Pennsylvania National Guard, Maryland Air National Guard, and the United States Air Force Reserve.  The RO has granted service connection for posttraumatic seizure disorder based on a period of National Guard service in April 1962, and as such, it constitutes a period of active service for VA compensation purposes.  See 38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing was held before the undersigned Veterans Law Judge in May 2016.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's current tinnitus is at least as likely as not related to his service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Veteran submitted a Privacy Act request for copies of certain documents in his claims file in May 2016.  The record shows that the VA Records Management Center is processing that request.  See June 2016 acknowledgement letter.  When a Privacy Act request is filed by an individual seeking records pertaining to him or her and the relevant records are in the custody of the Board, such request will be reviewed and processed prior to appellate action on that individual's appeal.  38 C.F.R. §§ 1.577 and 20.1200 (2015); see also Nieves-Rodriguez v. Peake 22 Vet. App. 295, 304 n.5 (2008) (noting that the Board will defer action on an appeal when there is a pending request for claims file records).

However, the decision below represents a full grant of the benefit sought on appeal.  Therefore, there is no prejudice to the Veteran in proceeding with adjudication at this time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for tinnitus.

The Veteran has contended that he incurred tinnitus that is now normally constant from exposure to excessive noise that began during his active duty service.  He has indicated that he has not been exposed to that level of noise outside of his service duties.  He has also explained that he did not complain of the tinnitus in service because he did not want to be removed from flight status and that he misunderstood the examiner during the June 2011 VA examination when asked about the nature of his current tinnitus.  See, e.g., October 2011 notice of disagreement; May 2016 Bd. Hrg. Tr. 3-11.

The RO has acknowledged the Veteran's in-service noise exposure while serving with the Air Police, which constitutes an in-service event.  He is service-connected for left ear hearing loss based on a progressive deterioration in hearing following this noise exposure.  See June 2011 VA examination report; September 2011 rating decision.  In addition, the Veteran has a current diagnosis of tinnitus.  See, e.g., June 2011 Dr. R.R. written statement; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Thus, the dispositive issue is whether there is a relationship between his current tinnitus and in-service noise exposure.

The post-service evidence shows that the Veteran has historically reported having tinnitus, and his treatment providers indicated that the tinnitus was related to his hearing loss.  See, e.g., VA treatment records from August 2002 and September 2004; June 2011 Dr. R.R. written statement.  The VA treatment providers noted that the Veteran's hearing loss was initiated by his military noise exposure/consistent with cochlear involvement, exacerbated by aging.  A September 2004 VA treatment provider noted that the Veteran was coping well with tinnitus of cochlear origin.  A June 2011 VA examiner also indicated that tinnitus was as likely as not a symptom associated with the hearing loss.

In a September 2011 clarifying opinion, another VA examiner determined that the Veteran's tinnitus was not pathologic, not secondary to cochlear damage, and not secondary to service because he denied having tinnitus at the time of the VA examination.  In so finding, the examiner explained that, with few exceptions, constant tinnitus is thought to be pathologic and secondary to cochlear damage, but the Veteran in this case either did not have tinnitus, or he had periodic tinnitus.  Nevertheless, the Veteran provided a more detailed explanation as to why he did not report having ringing in his ears in service, as well as the nature of his current tinnitus, during the Board hearing.  Therefore, the Board finds that the VA opinion has limited probative value on the question of etiology because it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("An opinion based upon an inaccurate factual premise has no probative value.").  The Board notes that the September 2011 VA examiner's notation that constant tinnitus is thought to be pathologic and secondary to cochlear damage is consistent with the prior VA treatment providers' findings in this regard, which supports a link between the Veteran's current tinnitus and his ear damage due to excessive in-service noise exposure.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current tinnitus is related to his in-service noise exposure.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


